Citation Nr: 0639422	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include as secondary to service-connected hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2004, the veteran and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The veteran's appeal was most recently before the Board in 
April 2006, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.



FINDING OF FACT

The veteran does not have Meniere's disease.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
duty, nor is it proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in November 2004, subsequent to 
its initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a May 2006 
letter.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that during his 
June 2004 hearing the veteran testified that he was initially 
diagnosed with Meniere's disease in 1964 or 1965.  While he 
was able to provide the names and addresses of his physicians 
from this period, VA has been unable to obtain records from 
them, despite sending requests for such records in April 
2005.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Service medical records show that the veteran was noted to 
have minimal hearing loss in July 1961, but they do not show 
that he was found to have Meniere's disease.  The report of 
examination for discharge in July 1962 shows that the 
veteran's ears were found to be normal on clinical 
examination.  

Outpatient treatment records from the veteran's private 
physician, D.D., indicate that the veteran was diagnosed with 
benign positional vertigo in January 1998.  In November 1999 
D.D. noted that it was possible the veteran had Meniere's 
disease because of his continued tinnitus and vertigo.  The 
veteran was then referred to an ears, nose, and throat 
physician, H.W., for his hearing problem.  In a December 2000 
letter, H.W. stated that the veteran's dizziness was probably 
due to benign postural vertigo.  In a September 2001 letter, 
D.D. stated that the veteran had Meniere's disease and that 
it was more likely than not related to his military service.  
A second letter from D.D. in May 2004 also states that the 
veteran had Meniere's disease and that it was most likely a 
direct result of the veteran's situation while in the 
military.

Also of record are treatment records from the Tampa VA 
Medical Center (VAMC).  While the veteran was treated for a 
hearing loss disability and reported a history of Meniere's 
disease at an October 2002 audiological examination, no 
diagnosis of Meniere's disease was made.  Similarly, at a May 
2002 ear, nose, and throat consultation, the veteran was not 
diagnosed with Meniere's disease.

In November 2005 the veteran was provided a VA examination by 
an ear, nose and throat specialist to determine whether he 
had Meniere's disease.  The veteran reported that shortly 
after leaving active duty service he began to experience 
recurrent vertigo.  The examination disclosed that there was 
no vertical or horizontal nystagmus and the veteran's pupils 
were equal.  Although some tongue quiver was noted, there was 
no deviation to the side.  His cranial nerves functioned 
normally, and his ear canals were patent, although the ear 
drums were found to be thickened on both sides.  There was no 
perforation or evidence of active middle ear disease.  The 
examiner opined that the veteran did not have Meniere's 
disease and that the past diagnosis of the disorder was 
possibly erroneously.  While the examiner concluded that the 
veteran may have some neurological defect, based on the prior 
audiological findings and the veteran's history of daily 
vertigo affected by weakness caused by positional change, it 
was unlikely a diagnosis of Meniere's disease could be made.  

Also of record are lay statements from long-term friends of 
the veteran indicating that they are aware of the veteran's 
problems with dizziness or vertigo, as well as the transcript 
of the hearing before the undersigned.

In the Board's opinion, the evidence supportive of the 
veteran's claim is not as probative as that against the 
claim.  In this regard, the Board notes that although the 
veteran, his wife and his friends are competent to report on 
some symptoms, as lay people without medical training, they 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although D.D. has diagnosed 
Meniere's disease and linked it to the veteran's military 
service, his area of practice is internal medicine.  The ear, 
nose and throat specialist to whom he referred the veteran 
did not diagnose Meniere's disease, nor did the VA ear, nose, 
and throat specialist who examined the veteran in November 
2005.  Clearly, these medical opinions by specialists in the 
field are entitled to greater weight than those of the 
veteran's internist.

As the evidence of record is insufficient to establish a 
diagnosis of Meniere's disease, service connection is not in 
order for this claimed disability.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for Meniere's disease, to 
include as secondary to service-connected hearing loss and 
tinnitus, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


